Case: 15-15034   Date Filed: 06/07/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15034
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:15-cv-62261-BB

CELESTINE G. THOMPSON,

                                                            Plaintiff-Appellant,

                                   versus

ANNETTE NEWSOME,
PERRY E. THURSTON, JR.,
WOODROW J. POITIER,
W. A. JONES,
BETTY SNEED, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (June 7, 2017)



Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-15034        Date Filed: 06/07/2017       Page: 2 of 3


       Celestine Thompson, a pro se litigant, appeals the sua sponte dismissal of

her 18 U.S.C. § 115 action filed in forma pauperis for failure to state a claim upon

which relief could be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). Thompson

contends the district court erred when it dismissed her complaint because she

stated a claim upon which relief could be granted. After review,1 we affirm.

       To avoid dismissal, the complaint must state a claim for relief that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

       Section 115 of Title 18 criminalizes various acts committed against federal

officers and states, inter alia:

       (a)(1) Whoever—

               (A) assaults, kidnaps, or murders, or attempts or conspires to
               kidnap or murder, or threatens to assault, kidnap or murder a
               member of the immediate family of a United States official, a
               United States judge, a Federal law enforcement officer, or an
               official whose killing would be a crime under section 1114 of
               this title; or

       1
          We review the district court’s dismissal for failure to state a claim for which relief may
be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) de novo, applying the same standards that
govern Federal Rule of Civil Procedure 12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490
(11th Cir. 1997). A district court “shall dismiss” a case filed in forma pauperis if the court
determines the complaint fails to state a claim upon which relief may be granted. 28 U.S.C.
§ 1915(e)(2)(B)(ii). We must view the complaint in the light most favorable to the plaintiff,
accepting all of the plaintiff’s well-pleaded facts as true. Am. United Life Ins. Co. v. Martinez,
480 F.3d 1043, 1056-57 (11th Cir. 2007).
                                                 2
              Case: 15-15034     Date Filed: 06/07/2017    Page: 3 of 3


             (B) threatens to assault, kidnap, or murder, a United States
             official, a United States judge, a Federal law enforcement
             officer, or an official whose killing would be a crime under
             such section,

      with intent to impede, intimidate, or interfere with such official,
      judge, or law enforcement officer while engaged in the performance
      of official duties, or with intent to retaliate against such official,
      judge, or law enforcement officer on account of the performance of
      official duties, shall be punished as provided in subsection (b).

18 U.S.C. § 115(a)(1). On its face, this provision applies to Federal officials,

judges, and law enforcement officers as well as their immediate family. Id. A

“Federal law enforcement officer” is “any officer, agent, or employee of the United

States authorized by law or by a Government agency to engage in or supervise the

prevention, detection, investigation, or prosecution of any violation of Federal

criminal law.” Id. at § 115(c)(1). The punishment for an assault described in

§ 115(a)(1) is a fine and imprisonment. See id. at § 155(b).

      Construing Thompson’s complaint liberally and taking all facts she pled as

true, the district court did not err in dismissing Thompson’s complaint because she

was not in the class of victims the statute protects and the statute does not provide

civil remedies. See Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990)

(stating pro se pleadings are liberally construed and held to a less stringent

standard than pleadings drafted by attorneys). Accordingly, we affirm.

      AFFIRMED.



                                           3